Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20, filed January 07, 2021, are examined on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) of “receiving…an input stream from a user”, “translating…the input stream into a search stream…”, “searching…a knowledge base”, “providing…a highest ranked answer”, and “determining…an updated score for highest ranked answer…”
In claims 1, 8, and 15, the step of “receiving…an input stream from a user” is recited at a high level of generality such that it could be interpreted as insignificant extra-solution activity.  The receiving step has been interpreted as mere data gathering which is consistent with the disclosure of “the computing system receives an input stream from a user computing device” (page 10, [0034]).  The court holds the mere data gathering is insignificant activity.  See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  
In claims 1, 8, and 15, the step of “translating…the input stream into a search stream…”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The courts hold that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper.  See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016). 
In claims 1, 8, and 15, the step of “searching…a knowledge base”, is recited at a high level of generality such that it could be interpreted as insignificant extra-solution activity.  The “searching” step has been interpreted as mere data gathering such as selecting information based on types of information for manipulating which is consistent with the disclosure of “computing system searches a knowledge base using the search string to determine one or more results associated with the parsed input stream” (page 2, [0012]).  The court holds the mere selecting a particular data source or type of data to be manipulated is insignificant activity.  See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)
In claims 1, 8, and 15, the step of “providing…a highest ranked answer” is recited at a high level of generality such that it could be interpreted as insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim (see MPEP 2106.05(g), which provide examples that the courts have found to be insignificant extra-solution activity, such as “[p]rinting or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55” and “[s]electing information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
In claims 1, 8, and 15, the step of “determining…an updated score for highest ranked answer…”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining…an updated score for highest ranked answer…” limitation falls under the category of a mental process in that a person could determine a score by counting the number of user interactions.  This interpretation appears in line with the specification which describes that the “determine a score for the at least one result provided to the user computing device, based on a user interaction via the user computing device in response to the at least one result provided to the user computing device” (page 12, [0041]). 
That is, other than reciting “by a computing system” in claims 1-7, “processor” and “computer -readable medium” in claims 8-14, and “computing device” in claims 15-20, nothing in the claim precludes the above steps from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a computing system” in claims 1-7, “processor” and “computer -readable medium” in claims 8-14, and “computing device” in claims 15-20, where the claim recites details on what the received threats are (i.e., the threats are current threats and historic threats.  The “a computing system” in claims 1-7, “processor” and “computer -readable medium” in claims 8-14, and “computing device” in claims 15-20 are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “a computing system” in claims 1-7, “processor” and “computer -readable medium” in claims 8-14, and “computing device” in claims 15-20, where the claim recites details the data being utilized in each step.  The “a computing system” in claims 1-7, “processor” and “computer -readable medium” in claims 8-14, and “computing device” in claims 15-20 are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitation of “receiving…an input stream from a user” amounts to no more than insignificant pre-activity of receiving data. Further, the “receiving…an input stream from a user” step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Furthermore, providing details on data amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)- “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  The limitation “providing…” is extra-solution activity which is considered insignificant, in that the limitation is just a nominal or tangential addition to the claim, and displaying data is well-known.  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Claims 2, 9, and 16, recite “associating the updated score…and storing the update score in the knowledge base” is merely appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984
Claims 3, 10, and 17 recite “re-indexing a search index…” is merely selecting a particular data source to be manipulated.  The limitation is recited at a high level of generality such that it could be interpreted as insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim (see MPEP 2106.05(g).  See Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937 
Claims 4, 5, 11, 12, 18, and 19, recite “ranking the plurality of answers…” is recited at a high level of generality such that it could be practically performed in the human mind for the reasons discussed above.
Claims 6, 7, 13, 14, and 20, the limitation of “the stored search parameters are generated from an output of a machine learning model trained, using a plurality of data related to a product and services support system, to generate a set of search parameters ta be used to search for one or more answers to respond to an input stream” precludes a 35 U.S.C. 101 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. (Shapira hereafter, US 2015/0227588 A1) in view of Jennings, K., (US 20140222702 A1).
Claim 1, Shapira discloses a method comprising:
receiving, by a computing system, an input stream from a user computing device (page 4, [0036], e.g. the search system receives a search query and one or more parameters);

translating, by the computing system, the input stream into a search stream by mapping each term of the imput stream to each of a subset of a set of stored search parameters to generate the search string comprising the subset of stored search parameters (page 6, [0047], e.g. A query parse 110 may be represented in any other suitable manner. In a first example, a search query 102 may be "jfk lax." In this example, "jfk" may be an airport code (John F. Kennedy International Airport in New York, N.Y.) or the initials of former United States President John F. Kennedy, while "lax" may be an airport code (Los Angeles International Airport) or an abbreviation of the name of a sport (lacrosse));  The disclosure of Shapira is consistent with the disclosed “translation” in the instant specification on page 3, [0036].
searching, by the computing system, a knowledge base using the search string comprising the subset of stored search parameters to determine a plurality of answers to respond to the input stream (page 6, [0049], e.g. a search query 102 including the query terms "tom's thai" that was received from a location near Mountain View, Calif. would likely be interpreted as implicating the "Tom's Thai" entity. Furthermore, as the ontology also includes app-specific entities, the search system 200 is able to represent the restaurant name "Tom's Thai" in a manner that is understood by third party applications (e.g., "1234" for a first application and "Toms_Thai" for a second application). In some implementations, the ontology 244 and its corresponding data points (i.e., the specific entities), may be indexed and stored in the knowledge base 242),
However, Shapira does not disclose providing, by the computing system to the user computing device, a highest ranked answer to respond to the input stream based on a score associated with each of the plurality of answers; and determining, by the computing system, an updated score for highest ranked answer based on a user interaction via the user computing device in response to the highest ranked answer provided by detecting at least one of a group comprising: that there are no further inquiries input via the computing device after the highest ranked answer is provided, based on further inquiries input after the highest ranked answer is provided, or based on a response received from the user computing device indicating that the highest ranked answer is satisfactory to a user associated with the user computing device. 
Jennings disclose providing, by the computing system to the user computing device, a highest ranked answer to respond to the input stream based on a score associated with each of the plurality of answers (page 7, [0070], e.g. questions module may determine the "best" answer based on users' feedback, and display that "best" answer first. In an embodiment, the questions module may rank all of the answers based on users' feedback and order them with the highest-ranked answer displayed first and the lowest-ranked answer displayed last); and determining, by the computing system, an updated score (page 5, [0055], e.g. if the professional member often responds to questions from or relating to small business owners through the web application, and those answers are highly rated (e.g., based on feedback from other users), then the search engine may be configured to be more likely to identify the particular professional member in the small business owner's search. Thus, search results can be influenced, not only by the amount of activity that a professional member has with the web application or other users, but by the quality of that activity as determined by ratings and/or other feedback, and page 6, [0058], e.g. professional members with a weighting or score greater than a first threshold may be assigned to a first tier, professional members with a weighting or score greater than a second threshold may be assigned to a second tier, and so on) for highest ranked answer based on a user interaction via the user computing device in response to the highest ranked answer provided by detecting at least one of a group comprising: that there are no further inquiries input via the computing device after the highest ranked answer is provided, based on further inquiries input after the highest ranked answer is provided, or based on a response received from the user computing device indicating that the highest ranked answer is satisfactory to a user associated with the user computing device (page 12, [0080], e.g. the comment section may comprise a list of comments, comments to comments, etc. and may include the ability to provide feedback about a comment, a comment to a comment, etc. (e.g., using "like" and/or "dislike" buttons, flagging the comment as inappropriate, etc.).
Jennings disclose pattern recognition and other algorithms can be used to determine what drives compatible matches, and these determinations can be used by the search engine to improve search results (page 8, [0056], e.g. pattern recognition and other algorithms can be used to determine what drives compatible matches, and these determinations can be used by the search engine to improve search results).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Jennings to improve the search results of Shapira.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Shapira with the result ranking of Jennings to improve search results.
Claim 2, Shapira as modified discloses associating the updated score with the highest ranked answer (Jennings, page 6, [0058], e.g. professional members with a weighting or score greater than a first threshold may be assigned to a first tier, professional members with a weighting or score greater than a second threshold may be assigned to a second tier, and so on) and storing the updated score in the knowledge base (Jennings, page 5, [0056], e.g. an application on platform 110 may generate and store data related to prior matches between users and professionals).
Claim 3, Shapira as modified discloses re-indexing a search index based on the updated score of the highest ranked answer (Shapira, page 9, [0058], e.g. The contents of the records 262 of the record data store 260 may be indexed in inverted indexes. In some implementations, the set generation module 220 utilizes the Apache Lucene software library by the Apache Software Foundation to identify records from the inverted indexes. The set generation module 220 may search the inverted indexes to identify records 262 containing one or more of the query terms of the search query 102 and/or query parses 110. Additionally, the set generation module 220 can search the inverted indexes for records 262 that relate to entity types defined in the query parses 110).  It is noted that Shapira does not explicitly disclose “re-indexing.”  However, the limitation of “re-indexing” has been reasonably interpreted as repeating a previous index.  The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim 4, Shapira as modified discloses before providing the highest rank answer to respond to the input stream, based on the score associated with each answer of the plurality of answers, the method comprises: ranking the plurality of answers based on the score associated with each answer (Shapira, page 5, [0040], e.g. The search system 200 can score and rank all of the identified and/or generated function IDs 120 and can generate search results 130 based on the scored and ranked function IDs 120).  The court held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Claim 5, Shapira as modified discloses the plurality of answers are ranked based on a score associated with how useful the answer is for responding to an input stream (Jennings, page 7, [0070], e.g. questions module may determine the "best" answer based on users' feedback, and display that "best" answer first. In an embodiment, the questions module may rank all of the answers based on users' feedback and order them with the highest-ranked answer displayed first and the lowest-ranked answer displayed last).
Claim 6, Shapira as modified discloses the stored search parameters are generated from an output of a machine learning model trained (Shapira, page 11, [0076], e.g. the machine learned task can be framed as a semi-supervised learning task, where a minority of the training data is labeled with human curated scores and the rest are used without human labels. The machine-learned model outputs a result score of the function ID 120. The scoring module 222 can calculate result scores for each of the function IDs 120 that the scoring module 222 receives. The scoring module 222 associates the result scores with the respective function IDs 120 and outputs the scored function IDs to the result processing module 214), using a plurality of data related to a product and services support system, to generate a set of search parameters ta be used to search for one or more answers to respond to an input stream (Shapira, page 4, [0036], e.g. the search system receives a search query and one or more parameters).
Claim 7, Shapira as modified discloses the data related to the product and services support systems includes at least one of a group comprising: product documentation, services documentation, support ticket information, product reviews, services reviews (Shapira, page 3, [0030], e.g. a restaurant review application may have reviews of thousands of restaurants and may also provide an on-line ordering function from some of the restaurants), and frequently asked questions and answers.
Claims 8-20, Shapira as modified discloses a system and computer-readable medium (Shapira, page 6, [0045], e.g.  storage system 230 includes one or more storage devices. The storage devices may be any suitable type of computer readable mediums).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. discloses a method of ranking results returned by a first search engine comprises receiving a first results list containing documents ranked by a first search engine in response to a search query; receiving a second results list containing documents ranked by a second search engine in response to the search query; determining a formula having variables and parameters, the formula for determining a relevance score for a document in response to the search query; and returning a third results list containing documents in the first results list and the second results list ranked using a relevance score for each document in response to the search query.
Bailey discloses methods that include the actions of receiving a plurality of first search results from the first search engine, in response to a search query directed to a first search engine and not to a distinct second search engine, each of the plurality of first search results having a respective first score; applying the search query to receive a second search result from a second search engine, the second search result having a second score; and determining from the second score whether to present the second search result, and if so, presenting the first search results in an order according to their respective scores, and presenting the second search result at a position relative to the order, the position being determined using the first scores and the second score.
Makino disclose the learning-data collecting unit 12 collects pairs of answered parts of the FAQs in which scores based on the order are the threshold or more, and FAQs and inquiries, which correspond to answered parts of the inquiry history. 
Glockner et al. discloses a case-based reasoning (CBR) approach to answer validation/answer scoring and reranking in question answering (QA) systems, where annotated answer candidates for known questions provide evidence for validating answer candidates for new questions.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152